(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.) .
A la moción del acusado apelante solicitando de esta Corte que “se sirva ordenar a la corte inferior que a su vez ordene al taquígrafo que ofició durante la celebración del juicio contra Juan Pietri, que proceda a transcribir la moción de archivo y sobreseimiento presen-tada por el acusado en aquel caso y la evidencia presentada por el fiscal, a los fines de que dicha transcripción sea elevada a este Hon. Tribunal para ser unida a la transcripción de evidencia de este caso ’ ’, visto el informe del fiscal y no demostrándose que la moción y la evi-dencia de que se trata formen parte de los autos de este caso, no ha lugar.